     Case: 1:21-cv-00135 Document #: 32 Filed: 04/09/21 Page 1 of 1 PageID #:265

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Clearview AI, Inc., Consumer Privacy Litigation,
et al.
                                                     Plaintiff,
v.                                                                     Case No.:
                                                                       1:21−cv−00135
                                                                       Honorable Sharon
                                                                       Johnson Coleman
Clearview AI, Inc., et al.
                                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, April 9, 2021:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Telephone status
hearing held on 4/9/2021. Oral motion by defendants for a 2−week extension to the
briefing on plaintiff's motion for preliminary injunction is granted in part. Response to be
filed by 4/30/2021, reply by 5/7/2021. Status hearing is set for 5/27/2021 at 10:30 AM.
Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
